Exhibit 10.75

PREPARED BY:

Heller Ehrman LLP

333 Bush St.

San Francisco, CA 94104

Mark Appelbaum

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

WELLS FARGO BANK, NATIONAL ASSOCIATION

Real Estate Group (AU #2955)

2030 Main Street, Suite 800

Irvine, CA 92614

Attn: Rhonda Friedly

Loan No. 105154

Assessors Parcel Number: 31-120-21-34-0006

 

--------------------------------------------------------------------------------

THIS MORTGAGE SECURES A NOTE WHICH PROVIDES FOR A VARIABLE INTEREST RATE

NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, ENFORCEMENT OF THIS MORTGAGE IS
LIMITED TO A DEBT AMOUNT OF $11,500,000 UNDER CHAPTER 287 OF MINNESOTA STATUTES.

MORTGAGE

WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

THIS MORTGAGE WITH ABSOLUTE ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING (“Mortgage”), made as of November 7, 2007, is executed by KBS
INDUSTRIAL PORTFOLIO, LLC, a Delaware limited liability company (“Mortgagor”),
having an address of c/o KBS Capital Advisors, LLC, 620 Newport Center Drive,
Suite 1300, Newport Beach, CA 92660, to and for the benefit of WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Mortgagee”), having an address of 2030 Main Street, Suite
800, Irvine, CA 92614 .

ARTICLE 1. GRANT

 

  1.1

GRANT. For the purposes of and upon the terms and conditions in this Mortgage,
Mortgagor irrevocably grants, conveys and assigns to Mortgagee, with power of
sale and right of entry and possession, all of that real property located in the
City of Champlin, County of Hennepin, State of Minnesota described on Exhibit A
attached hereto, together with all right, title, interest, and privileges of
Mortgagor in and to all streets, ways, roads, and alleys used in connection with
or pertaining to such real property and any improvements thereon, all
development rights or credits, air rights, water, water rights and water stock
related to the real property, all timber, and all minerals, oil and gas, and
other hydrocarbon substances in, on or under the real property, and all
licenses, appurtenances, reversions, remainders, easements, rights and rights of
way appurtenant or related thereto; any and all rights of Mortgagor, as a
declarant, under any covenants, conditions, and restrictions now or hereafter
pertaining to the real property described on Exhibit A, hereto, provided,
however, that Mortgagee shall have no liability under such covenants,
conditions, and restrictions unless and until Mortgagee forecloses on the real
property; all buildings, other improvements and fixtures now or hereafter
located on the real property, including, but not limited to, all apparatus,
equipment, and appliances used in the operation or occupancy of the real
property, it being intended by the parties that all such items



--------------------------------------------------------------------------------

 

shall be conclusively considered to be a part of the real property, whether or
not attached or affixed to the real property (the “Improvements”); all interest
or estate which Mortgagor may hereafter acquire in the property described above,
and all additions and accretions thereto, and the proceeds of any of the
foregoing; (all of the foregoing being collectively referred to as the “Subject
Property”). The listing of specific rights or property shall not be interpreted
as a limit of general terms.

 

  1.2 ADDRESS. The address of the Subject Property is: 9000 109th Avenue,
Champlin, Minnesota 55316. However, neither the failure to designate an address
nor any inaccuracy in the address designated shall affect the validity or
priority of the lien of this Mortgage on the Subject Property as described on
Exhibit A.

ARTICLE 2. OBLIGATIONS SECURED

 

  2.1 OBLIGATIONS SECURED. Mortgagor makes this Mortgage for the purpose of
securing the following obligations (“Secured Obligations”):

 

  (a) Payment to Mortgagee of all sums at any time owing under that certain
Promissory Note (“Note”) of even date herewith, in the principal amount of Six
Million, Nine Hundred Thousand Dollars ($6,900,000) executed by Mortgagor, as
Mortgagor (“Mortgagor”), and payable to the order of Mortgagee, as Mortgagee,
which is due on November 9, 2008; and

 

  (b) Payment and performance of all covenants and obligations of Mortgagor
under this Mortgage; and

 

  (c) Payment and performance of all covenants and obligations on the part of
Mortgagor under that certain Loan Agreement (Non-Revolving) (“Loan Agreement”)
of even date herewith by and between Mortgagor and Mortgagee, as Mortgagee, the
Hazardous Materials Indemnity Agreement, and all other “Loan Documents” as
defined in the Loan Agreement ; and

 

  (d) Payment and performance of all covenants and obligations, if any, of any
rider attached as an Exhibit to this Mortgage; and

 

  (e) Payment and performance of all future advances and other obligations that
the then record owner of all or part of the Subject Property may agree to pay
and/or perform (whether as principal, surety or guarantor) for the benefit of
Mortgagee, when such future advance or obligation is evidenced by a writing
which recites that it is secured by this Mortgage; and

 

  (f) Payment and performance of all covenants and obligations of Mortgagor
under any interest rate swap agreement, or other interest rate hedge agreement
of any type executed by and between Mortgagor and Mortgagee, which agreement is
evidenced by a writing that recites it is secured by this Mortgage; and

 

  (g) All modifications, extensions and renewals of any of the obligations
secured hereby, however evidenced, including, without limitation:
(i) modifications of the required principal payment dates or interest payment
dates or both, as the case may be, deferring or accelerating payment dates
wholly or partly; or (ii) modifications, extensions or renewals at a different
rate of interest whether or not in the case of a note, the modification,
extension or renewal is evidenced by a new or additional promissory note or
notes.

 

  2.2 OBLIGATIONS. The term “obligations” is used herein in its broadest and
most comprehensive sense and shall be deemed to include, without limitation, all
interest and charges, prepayment charges (if any), late charges and loan fees at
any time accruing or assessed on any of the Secured Obligations.

 

  2.3

INCORPORATION. All capitalized terms not defined herein shall have the meanings
given to them in the Loan Agreement. All terms of the Secured Obligations and
the documents evidencing such obligations are incorporated herein by this
reference. All persons who may have or acquire an interest in the Subject
Property shall be deemed to have notice of the terms of the Secured Obligations
and to have notice, if

 

Page 2 of 20



--------------------------------------------------------------------------------

 

provided therein, that: (a) the Note or the Loan Agreement may permit borrowing,
repayment and re-borrowing so that repayments shall not reduce the amounts of
the Secured Obligations; and (b) the rate of interest on one or more Secured
Obligations may vary from time to time.

ARTICLE 3. ASSIGNMENT OF LEASES AND RENTS

 

  3.1 ASSIGNMENT.

 

  (a) As additional security for the Secured Obligations secured by this
Mortgage, Mortgagor does hereby bargain, sell, assign, transfer and set over
unto Mortgagee all the rents, issues, profits and other income of any kind
which, whether before or after foreclosure, or during the full statutory period
of redemption, if any, shall accrue and be owing for the use or occupation of
the Subject Property or any part thereof.

 

  (b) Mortgagor agrees that upon or at any time after (i) the occurrence of a
default or an event of default hereunder, under the Note, under the Loan
Agreement, or under any separate Assignment of Leases and Rents securing the
Note (hereinafter referred to as “Assignment”), or (ii) the first publication of
notice of sale for the foreclosure of this Mortgage pursuant to Minnesota
Statutes, Chapter 580, or (iii) the commencement of an action to foreclose this
Mortgage pursuant to Minnesota Statutes, Chapter 581, or (iv) the commencement
of any period of redemption after foreclosure of this Mortgage, Mortgagee shall,
in any such event, and at any such time, upon application to the District Court
in the county where the Subject Property or any part thereof is located, by an
action separate from the foreclosure under Chapter 580, in the foreclosure
action under Chapter 581 or by independent action (it being understood and
agreed that the existence of a foreclosure under Chapter 580 or a foreclosure
action under Chapter 581 is not a prerequisite to any action for a receiver
hereunder), be entitled to the appointment of a receiver for the rents, issues,
profits and all other income of every kind which shall accrue and be owing for
the use or occupation of the Subject Property or any part thereof, whether
before or after foreclosure, or during the full statutory period of redemption,
if any, upon a showing that Mortgagor has breached any covenant contained in
this Mortgage, the Note, the Loan Agreement or the Assignment, including,
without limitation, any covenant relating to any of the following:

 

  (i) Repayment of tenant security deposits, with interest thereon, as required
by Minnesota Statutes, Section 504B.178, if applicable;

 

  (ii) Payment when due of prior or current real estate taxes or special
assessments with respect to the Subject Property, or the periodic escrow for
payment of the same;

 

  (iii) Payment when due of premiums for insurance of the types required hereby,
or the periodic escrow for payment of the same; or

 

  (iv) Keeping of the covenants required of a lessor or licensor pursuant to
Minnesota Statutes, Section 504B.161, Subdivision 1, if applicable.

 

  (c) Mortgagee shall be entitled to the appointment of a receiver without
regard to waste, adequacy of the security or solvency of Mortgagor. The court
shall determine the amount of the bond to be posted by the receiver. The
receiver, who shall be an experienced property manager, shall collect (until the
indebtedness secured hereby is paid in full and, in the case of a foreclosure
sale, during the entire redemption period, if any) the rents, issues, profits
and all other income of any kind from the Subject Property, manage the Subject
Property so as to prevent waste, execute leases within or beyond the period of
the receivership, if approved by the court, and apply all rents, issues, profits
and other income collected by him in the following order:

 

  (i) to payment of all reasonable fees of the receiver, if any, approved by the
court;

 

Page 3 of 20



--------------------------------------------------------------------------------

  (ii) to the items listed in clauses (i) through (iv) above (to the extent
applicable) in the priority as numbered;

 

  (iii) to expenses for normal maintenance, operation and management of the
Subject Property, including but not limited to Mortgagee’s out-of-pocket costs
and all other costs and expenses which Mortgagee is entitled to pay or incur
pursuant to the Assignment; and

 

  (iv) the balance to Mortgagee to be credited, prior to commencement of
foreclosure, against the indebtedness secured hereby, in such order as Mortgagee
may elect, or to be credited, after commencement of foreclosure, to the amount
required to be paid to effect a reinstatement prior to foreclosure sale, or to
be credited, after a foreclosure sale, at the option of Mortgagee, at its sole
discretion, to any deficiency or to the amount required to be paid to effect a
redemption, pursuant to Sections 580.30, 580.23, 581.10, 582.032 or 582.32 of
the Act, or their successors, as the case may be, with any excess to be paid to
Mortgagor; provided, however, that if this Mortgage is not reinstated nor the
Subject Property redeemed, as and during the times provided by said Sections
580.30, 580.23, 581.10, 582.032 or 582.32 of the Act or their successors, the
entire amount received pursuant hereto, after deducting therefrom the amounts
applied by Mortgagee to any deficiency, shall be the property of the purchaser
of the Subject Property at the foreclosure sale, together with all or any part
of the Subject Property acquired through foreclosure.

 

  (d) The receiver shall file periodic accountings as the court determines are
necessary and a final accounting at the time of his discharge. Mortgagee shall
have the right, at any time and without limitation, as provided in
Section 582.03 of the Act, to advance money to the receiver to pay any part or
all of the expenses which the receiver should otherwise pay, if cash were
available from the Subject Property, and all sums so advanced, with interest at
the Default Rate, shall be a part of the sum required to be paid to redeem from
any foreclosure sale. Said sums shall be proved by the affidavit of Mortgagee,
its agent or attorney, describing the expenses for which the same were advanced
and describing the Subject Property, which must be filed for record in the
office where this Mortgage is recorded, and a copy thereof shall be furnished to
the sheriff and the receiver at least ten (10) days before the expiration of any
period of redemption. Until fully paid, the amounts required to be paid to
effect a redemption shall continue to accrue interest at the Default Rate.

 

  (e) Upon the happening of any of the events set forth above, or during any
period of redemption after foreclosure sale, and prior to the appointment of a
receiver as hereinbefore provided, Mortgagee shall have the right to collect the
rents, issues, profits and other income of every kind from the Subject Property
and apply the same in the manner hereinbefore provided for the application
thereof by a receiver. The rights set forth in this subsection (e) shall be
binding upon the occupiers of the Subject Property from the date of filing by
Mortgagee in the office where this Mortgage is recorded, in the county in which
the Subject Property is located, of a notice of default in the terms and
conditions of this Mortgage and service of a copy of the notice upon the
occupiers of the Subject Property. Enforcement hereof shall not cause Mortgagee
to be deemed a mortgagee in possession, unless it elects in writing to be so
deemed. For the purpose aforesaid, Mortgagee may enter and take possession of
the Subject Property, manage and operate the same and take any action which, in
Mortgagee’s judgment, is necessary or proper to conserve the value of the
Subject Property. Mortgagee may also take possession of, and for these purposes
use, any and all of the Property contained in the Subject Property.

 

  (f) The costs and expenses (including any receiver’s fees and attorney’s fees)
incurred by Mortgagee pursuant to the powers herein contained shall be
immediately reimbursed by Mortgagor to Mortgagee on demand, shall be secured
hereby and shall bear interest from the date incurred at the Default Rate.
Mortgagee shall not be liable to account to Mortgagor for any action taken
pursuant hereto, other than to account for any rents actually received by
Mortgagee.

The Mortgagor acknowledges that, concurrently herewith, the Mortgagor has
executed and delivered to the Mortgagee, as additional security for the
repayment of the Loan, the Assignment, pursuant to which the Mortgagor

 

Page 4 of 20



--------------------------------------------------------------------------------

has assigned to the Mortgagee interests in the leases of the Subject Property
and the rents and income from the Subject Property. All of the provisions of the
Assignment are hereby incorporated herein as if fully set forth at length in the
text of this Mortgage. The Mortgagor agrees to abide by all of the provisions of
the Assignment

 

  3.2 REPRESENTATIONS AND WARRANTIES. Mortgagor represents and warrants that, to
the best of Mortgagor’s knowledge: (a) Mortgagor has delivered to Mortgagee a
rent roll that, as of the date hereof, contains a true, accurate and complete
list of all Leases; (b) all existing Leases are in full force and effect and are
enforceable in accordance with their respective terms, and no breach or default,
or event which would constitute a breach or default after notice or the passage
of time, or both, exists under any existing Leases on the part of any party;
(c) no rent or other payment under any existing Lease has been paid by any
lessee for more than one (1) month in advance; and (d) none of the lessor’s
interests under any of the Leases has been transferred or assigned.

 

  3.3 COVENANTS. Mortgagor covenants and agrees at Mortgagor’s sole cost and
expense to: (a) perform the obligations of lessor contained in the Leases and
enforce by all appropriate remedies performance by the lessees of the
obligations of the lessees contained in the Leases; (b) give Mortgagee prompt
written notice of any material default which occurs with respect to any of the
Leases, whether the default be that of the lessee or of the lessor; (c) exercise
Mortgagor’s best efforts to keep all portions of the Subject Property that are
capable of being leased leased at rental rates pursuant to the terms of the Loan
Agreement; (d) deliver to Mortgagee fully executed, copies of each and every
Lease that it is required to deliver in accordance with the Loan Agreement; and
(e) execute and record such additional assignments of any Lease or, if required
by the terms of the Loan Agreement, use commercially reasonable effort to obtain
specific subordinations (or subordination, attornment and non-disturbance
agreements executed by the lessor and lessee) of any Lease to the Mortgage, in
form and substance acceptable to Mortgagee, as Mortgagee may request. Mortgagor
shall not, without Mortgagee’s prior written consent or as otherwise permitted
by any provision of the Loan Agreement: (i) to the extent prohibited by the
terms of the Loan Agreement, enter into any Leases after the date hereof;
(ii) execute any other assignment relating to any of the Leases; (iii) to the
extent prohibited by the terms of the Loan Agreement, discount any rent or other
sums due under the Leases or collect the same in advance, other than to collect
rentals one (1) month in advance of the time when it becomes due; (iv) to the
extent prohibited by the terms of the Loan Agreement, terminate, modify or amend
any of the terms of the Leases or in any manner release or discharge the lessees
from any obligations thereunder; (v) to the extent prohibited by the terms of
the Loan Agreement, consent to any assignment or subletting by any lessee; or
(vi) subordinate or agree to subordinate any of the Leases to any other Mortgage
or encumbrance. Any such attempted action in violation of the provisions of this
Section 3.3 shall be null and void. Without in any way limiting the requirement
of Mortgagee’s consent hereunder, any sums received by Mortgagor in
consideration of any termination (or the release or discharge of any lessee)
modification or amendment of any Lease shall be applied as set forth in the Loan
Agreement.

 

  3.4 ESTOPPEL CERTIFICATES. Within thirty (30) days after written request by
Mortgagee, Mortgagor shall deliver to Mortgagee and to any party designated by
Mortgagee estoppel certificates executed by Mortgagor, and use its best efforts
to obtain such estoppel certificates executed by each of the lessees, in each
case in recordable form, certifying (if such be the case): (a) that the
foregoing assignment and the Leases are in full force and effect; (b) the date
of each lessee’s most recent payment of rent; (c) that there are no defenses or
offsets outstanding, or stating those claimed by Mortgagor or lessees under the
foregoing assignment or the Leases, as the case may be; and (d) any other
information reasonably requested by Mortgagee.

 

  3.5

MORTGAGOR TO COMPLY WITH LEASES. Mortgagor will, at its own cost and expense,
perform, comply with and discharge all of the obligations of Mortgagor under any
leases or agreements for the use of the Property and use its best efforts to
enforce or secure the performance of each obligation and undertaking of the
respective tenants under any such leases and will appear in and defend, at its
own cost and expense, any action or proceeding arising out of or in any manner
connected with Mortgagor’s interest in any leases of the Property. Mortgagor
shall permit no surrender nor assignment of any tenant’s interest under said
leases unless the right to assign or surrender is expressly reserved under the
lease (or otherwise permitted under the Loan Agreement), nor accept any
installment of rent for more than one month in advance of its due date, nor
execute any mortgage or create or permit a lien which may be or become superior
to any such leases, nor permit a subordination of any lease to this Instrument
or lien. Mortgagor will not modify or amend the

 

Page 5 of 20



--------------------------------------------------------------------------------

 

terms of any such leases, nor borrow against or pledge the rentals from such
leases nor exercise or waive any default of the tenant thereunder without the
prior consent of Mortgagee, to the extent such consent is required under the
terms of the Loan Agreement.

 

  3.6 MORTGAGEE’S RIGHT TO PERFORM UNDER LEASES. Should Mortgagor fail to
perform, comply with or discharge any obligations of Mortgagor under any lease,
or should Mortgagee become aware of or be notified by any tenant under any lease
of a failure on the part of Mortgagor to so perform, comply with or discharge
its obligations under said lease, then Mortgagee may, but shall not be obligated
to, without further demand upon Mortgagor and without waiving or releasing
Mortgagor from any obligation contained in this Instrument, remedy such failure,
and Mortgagor agrees to repay upon demand all sums incurred by Mortgagee in
remedying any such failure together with interest at the rate as specified in
the Note. All such sums, together with interest as aforesaid shall become
additional Obligations, but no such advance shall be deemed to relieve Mortgagor
from any default hereunder.

ARTICLE 4. SECURITY AGREEMENT AND FIXTURE FILING

 

  4.1 SECURITY INTEREST. Mortgagor hereby grants and assigns to Mortgagee as of
the date hereof a security interest, to secure payment and performance of all of
the Secured Obligations, in all of the following described personal property in
which Mortgagor now or at any time hereafter has any interest (collectively, the
“Collateral”):

All goods, building and other materials, supplies, work in process, equipment,
machinery, fixtures, furniture, furnishings, signs and other personal property
and embedded software included therein, wherever situated, which are or are to
be incorporated into, used in connection with, or appropriated for use on
(i) the real property described on Exhibit A attached hereto and incorporated by
reference herein (to the extent the same are not effectively made a part of the
real property pursuant to Section 1.1 above) or (ii) the Improvements (which
real property and Improvements are collectively referred to herein as the
Subject Property); together with all rents (to the extent, if any, they are not
subject to Article 3); all inventory, accounts, cash receipts, deposit accounts,
accounts receivable, contract rights, licenses, agreements, (including, without
limitation, all acquisition agreements with respect to the Subject Property);
all of Mortgagor’s rights under any interest rate swap agreement, or other
interest rate hedge agreement of any type executed by and between Mortgagor and
Mortgagee; all Contracts referenced in Section 5.15 below (including property
management and leasing agreements), architects’ agreements, and/or construction
agreements with respect to the completion of any improvements on the Subject
Property), general intangibles, chattel paper (whether electronic or tangible),
instruments, documents, promissory notes, drafts, letters of credit, letter of
credit rights, supporting obligations, insurance policies, insurance and
condemnation awards and proceeds, any other rights to the payment of money,
trade names, trademarks and service marks arising from or related to the
ownership, management, leasing or operation of the Subject Property or any
business now or hereafter conducted thereon by Mortgagor; all permits, consents,
approvals, licenses, authorizations and other rights granted by, given by or
obtained from, any governmental entity with respect to the Subject Property; all
deposits or other security now or hereafter made with or given to utility
companies by Mortgagor with respect to the Subject Property; all advance
payments of insurance premiums made by Mortgagor with respect to the Subject
Property; all plans, drawings and specifications relating to the Subject
Property; all loan funds held by Mortgagee, whether or not disbursed; all funds
deposited with Mortgagee pursuant to any loan agreement; all reserves, deferred
payments, deposits, accounts, refunds, cost savings and payments of any kind
related to the Subject Property or any portion thereof; together with all
replacements and proceeds of, and additions and accessions to, any of the
foregoing; together with all books, records and files to the extent relating to
any of the foregoing.

As to all of the above described personal property which is or which hereafter
becomes a “fixture” under applicable law, this Mortgage constitutes a fixture
filing under the Minnesota Uniform Commercial Code, as amended or recodified
from time to time (“UCC”), and is acknowledged and agreed to be a “construction
mortgage” under the UCC.

 

Page 6 of 20



--------------------------------------------------------------------------------

  4.2 REPRESENTATIONS AND WARRANTIES. Mortgagor represents and warrants that:
(a) Mortgagor has, as of the date of recordation of this Mortgage, and will
have, good title to the Collateral; (b) Mortgagor has not previously assigned or
encumbered the Collateral, and no financing statement covering any of the
Collateral has been delivered to any other person or entity; (c) Mortgagor’s
principal place of business is located at the address shown in Section 7.11; and
(d) Mortgagor’s legal name is exactly as set forth on the first page of this
Mortgage and all of Mortgagor’s organizational documents or agreements delivered
to Mortgagee are complete and accurate in every respect.

 

  4.3 COVENANTS. Mortgagor agrees: (a) to execute and deliver such documents as
Mortgagee deems necessary to create, perfect and continue the security interests
contemplated hereby; (b) not to change its name, and as applicable, its chief
executive office, its principal residence or the jurisdiction in which it is
organized and/or registered without giving Mortgagee prior written notice
thereof; (c) to cooperate with Mortgagee in perfecting all security interests
granted herein and in obtaining such agreements from third parties as Mortgagee
deems necessary, proper or convenient in connection with the preservation,
perfection or enforcement of any of its rights hereunder; and (d) that Mortgagee
is authorized to file financing statements in the name of Mortgagor to perfect
Mortgagee’s security interest in Collateral.

 

  4.4 RIGHTS OF MORTGAGEE. In addition to Mortgagee’s rights as a “Secured
Party” under the UCC, Mortgagee may, but shall not be obligated to, at any time
without notice and at the expense of Mortgagor: (a) give notice to any person of
Mortgagee’s rights hereunder and enforce such rights at law or in equity;
(b) insure, protect, defend and preserve the Collateral or any rights or
interests of Mortgagee therein; (c) inspect the Collateral; and (d) endorse,
collect and receive any right to payment of money owing to Mortgagor under or
from the Collateral. Notwithstanding the above, in no event shall Mortgagee be
deemed to have accepted any property other than cash in satisfaction of any
obligation of Mortgagor to Mortgagee unless Mortgagee shall make an express
written election of said remedy under UCC § 336.9-620, or other applicable law.

 

  4.5 RIGHTS OF MORTGAGEE ON DEFAULT. Upon the occurrence of a Default
(hereinafter defined) under this Mortgage, then in addition to all of
Mortgagee’s rights as a “Secured Party” under the UCC or otherwise at law:

 

  (a) Mortgagee may (i) upon written notice, require Mortgagor to assemble any
or all of the Collateral and make it available to Mortgagee at a place
designated by Mortgagee; (ii) without prior notice, enter upon the Subject
Property or other place where any of the Collateral may be located and take
possession of, collect, sell, lease, license and dispose of any or all of the
Collateral, and store the same at locations acceptable to Mortgagee at
Mortgagor’s expense; (iii) sell, assign and deliver at any place or in any
lawful manner all or any part of the Collateral and bid and become the purchaser
at any such sales;

 

  (b) Mortgagee may, for the account of Mortgagor and at Mortgagor’s expense:
(i) operate, use, consume, sell, lease, license or dispose of the Collateral as
Mortgagee deems appropriate for the purpose of performing any or all of the
Secured Obligations; (ii) enter into any agreement, compromise, or settlement,
including insurance claims, which Mortgagee may deem desirable or proper with
respect to any of the Collateral; and (iii) endorse and deliver evidences of
title for, and receive, enforce and collect by legal action or otherwise, all
indebtedness and obligations now or hereafter owing to Mortgagor in connection
with or on account of any or all of the Collateral; and

 

  (c) In disposing of Collateral hereunder, Mortgagee may disclaim all
warranties of title, possession, quiet enjoyment and the like. Any proceeds of
any disposition of any Collateral may be applied by Mortgagee to the payment of
expenses incurred by Mortgagee in connection with the foregoing, including
reasonable attorneys’ fees, and the balance of such proceeds may be applied by
Mortgagee toward the payment of the Secured Obligations in such order of
application as Mortgagee may from time to time elect.

 

Page 7 of 20



--------------------------------------------------------------------------------

Notwithstanding any other provision hereof, Mortgagee shall not be deemed to
have accepted any property other than cash in satisfaction of any obligation of
Mortgagor to Mortgagee unless Mortgagor shall make an express written election
of said remedy under UCC § 336.9-620, or other applicable law. Mortgagor agrees
that Mortgagee shall have no obligation to process or prepare any Collateral for
sale or other disposition.

 

  4.6 POWER OF ATTORNEY. Mortgagor hereby irrevocably appoints Mortgagee as
Mortgagor’s attorney-in-fact (such agency being coupled with an interest), and
as such attorney-in-fact Mortgagee may, without the obligation to do so, in
Mortgagee’s name, or in the name of Mortgagor, prepare, execute and file or
record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve any of
Mortgagee’s security interests and rights in or to any of the Collateral, and,
upon a Default hereunder, take any other action required of Mortgagor; provided,
however, that Mortgagee as such attorney-in-fact shall be accountable only for
such funds as are actually received by Mortgagee.

 

  4.7 POSSESSION AND USE OF COLLATERAL. Except as otherwise provided in this
Section or the other Loan Documents (as defined in the Loan Agreement), so long
as no Default exists under this Mortgage or any of the Loan Documents, Mortgagor
may possess, use, move, transfer or dispose of any of the Collateral in the
ordinary course of Mortgagor’s business and in accordance with the Loan
Agreement.

ARTICLE 5. RIGHTS AND DUTIES OF THE PARTIES

 

  5.1 TITLE. Mortgagor represents and warrants that, except as disclosed to
Mortgagee in a writing which refers to this warranty, Mortgagor lawfully holds
and possesses fee simple title to the Subject Property without limitation on the
right to encumber, and that this Mortgage is a first and prior lien on the
Subject Property. Mortgagor hereby represents and warrants that all of the
Subject Property is a single tax parcel, and there are no properties included in
such tax parcel other than the Subject Property. Mortgagor further covenants and
agrees that it shall not cause all or any portion of the Subject Property to be
replatted or for any lots or boundary lines to be adjusted, changed or altered
for either ad valorem tax purposes or otherwise, and shall not consent to the
assessment of the Subject Property in more than one tax parcel or in conjunction
with any property other than the Subject Property.

 

  5.2 TAXES AND ASSESSMENTS.

 

  (a) Subject to Mortgagor’s rights to contest in good faith payment of taxes as
provided in Section 5.2(b) below, Mortgagor shall pay prior to delinquency all
taxes, assessments, levies and charges imposed by any public or quasi-public
authority or utility company which are or which may become a lien upon or cause
a loss in value of the Subject Property or any interest therein. Mortgagor shall
also pay prior to delinquency all taxes, assessments, levies and charges imposed
by any public authority upon Mortgagee by reason of its interest in any Secured
Obligation or in the Subject Property, or by reason of any payment made to
Mortgagee pursuant to any Secured Obligation; provided, however, Mortgagor shall
have no obligation to pay taxes which may be imposed from time to time upon
Mortgagee and which are measured by and imposed upon Mortgagee’s net income.

 

  (b) Mortgagor may contest in good faith any taxes or assessments if:
(i) Mortgagor pursues the contest diligently and in compliance with applicable
laws, in a manner which Mortgagee determines is not prejudicial to Mortgagee,
and does not impair the rights of Mortgagee under any of the Loan Documents; and
(b) Mortgagor deposits with Mortgagee any funds or other forms of assurance
which Mortgagee in good faith determines from time to time appropriate to
protect Mortgagee from the consequences of the contest being unsuccessful.
Mortgagor’s compliance with this Section shall operate to prevent such claim,
demand, levy or assessment from becoming a Default.

 

Page 8 of 20



--------------------------------------------------------------------------------

  5.3 TAX AND INSURANCE IMPOUNDS. At any time following the occurrence of a
Default, at Mortgagee’s option and upon its demand, but subject to Mortgagor’s
right to use cash from the Property to cover Permitted REIT Distributions (as
such term is defined in the Loan Agreement), Mortgagor, shall, until all Secured
Obligations have been paid in full, pay to Mortgagee monthly, annually or as
otherwise directed by Mortgagee an amount estimated by Mortgagee to be equal to:
(a) all taxes, assessments, levies and charges imposed by any public or
quasi-public authority or utility company which are or may become a lien upon
the Subject Property or Collateral and will become due for the tax year during
which such payment is so directed; and (b) premiums for fire, hazard and
insurance required or requested pursuant to the Loan Documents when same are
next due. If Mortgagee determines that any amounts paid by Mortgagor are
insufficient for the payment in full of such taxes, assessments, levies, charges
and/or insurance premiums, Mortgagee shall notify Mortgagor of the increased
amounts required to pay all amounts when due, whereupon Mortgagor shall pay to
Mortgagee within thirty (30) days thereafter the additional amount as stated in
Mortgagee’s notice. All sums so paid shall not bear interest, except to the
extent and in any minimum amount required by law; and Mortgagee shall, unless
Mortgagor is otherwise in Default hereunder or under any Loan Document, apply
said funds to the payment of, or at the sole option of Mortgagee release said
funds to Mortgagor for the application to and payment of, such sums, taxes,
assessments, levies, charges, and insurance premiums. Upon Default by Mortgagor
hereunder or under any Loan Document, Mortgagee may apply all or any part of
said sums to any Secured Obligation and/or to cure such Default, in which event
Mortgagor shall be required to restore all amounts so applied, as well as to
cure any other events or conditions of Default not cured by such application.
Upon assignment of this Mortgage, Mortgagee shall have the right to assign in
writing all amounts collected and in its possession to its assignee whereupon
Mortgagee and the Mortgagee shall be released from all liability with respect
thereto. Within ninety-five (95) days following full repayment of the Secured
Obligations (other than full repayment of the Secured Obligations as a
consequence of a foreclosure or conveyance in lieu of foreclosure of the liens
and security interests securing the Secured Obligations) or at such earlier time
as Mortgagee may elect, the balance of all amounts collected and in Mortgagee’s
possession shall be paid to Mortgagor and no other party shall have any right or
claim thereto.

 

  5.4 PERFORMANCE OF SECURED OBLIGATIONS. Mortgagor shall promptly pay and
perform each Secured Obligation when due.

 

  5.5 LIENS, ENCUMBRANCES AND CHARGES. Mortgagor shall immediately discharge any
lien not approved by Mortgagee in writing that has or may attain priority over
this Mortgage. Subject to the following sentence, Mortgagor shall pay when due
all obligations secured by or which may become liens and encumbrances which
shall now or hereafter encumber or appear to encumber all or any part of the
Subject Property or Collateral, or any interest therein, whether senior or
subordinate hereto. If a claim of lien is recorded which affects the Subject
Property or a bonded stop notice is served upon Mortgagee, Mortgagor shall,
within twenty (20) calendar days of such recording or service or within five
(5) calendar days of Mortgagee’s demand, whichever occurs first: (a) pay and
discharge the claim of lien or bonded stop notice; (b) effect the release
thereof by recording or delivering to Mortgagee a surety bond in sufficient form
and amount; or (c) provide Mortgagee with other assurances which Mortgagee
deems, in its sole discretion, to be satisfactory for the payment of such claim
of lien or bonded stop notice and for the full and continuous protection of
Mortgagee from the effect of such lien or bonded stop notice.

 

  5.6 DAMAGES; INSURANCE AND CONDEMNATION PROCEEDS.

 

  (a)

The following (whether now existing or hereafter arising) are all absolutely and
irrevocably assigned by Mortgagor to Mortgagee and, at the request of Mortgagee,
shall be paid directly to Mortgagee: (i) all awards of damages and all other
compensation payable directly or indirectly by reason of a condemnation or
proposed condemnation for public or private use affecting all or any part of, or
any interest in, the Subject Property or Collateral; (ii) all other claims and
awards for damages to, or decrease in value of, all or any part of, or any
interest in, the Subject Property or Collateral; (iii) all proceeds of any
insurance policies payable by reason of loss sustained to all or any part of the
Subject Property or Collateral; and (iv) all interest which may accrue on any of
the foregoing. Subject to applicable law and Section 5.6(b) below, and without
regard to any requirement contained in Section 5.7(d), Mortgagee may at its
discretion apply all or any of the proceeds it receives to its

 

Page 9 of 20



--------------------------------------------------------------------------------

 

expenses in settling, prosecuting or defending any claim and may apply the
balance to the Secured Obligations in any such order acceptable to Mortgagee,
and/or Mortgagee may release all or any part of the proceeds to Mortgagor upon
any conditions Mortgagee may impose. Mortgagee may commence, appear in, defend
or prosecute any assigned claim or action and may adjust, compromise, settle and
collect all claims and awards assigned to Mortgagee; provided, however, in no
event shall Mortgagee be responsible for any failure to collect any claim or
award, regardless of the cause of the failure, including, without limitation,
any malfeasance or nonfeasance by Mortgagee or its employees or agents.

 

  (b) Mortgagee shall permit insurance or condemnation proceeds held by
Mortgagee to be used for repair or restoration but may condition such
application upon reasonable conditions, including, without limitation: (i) the
deposit with Mortgagee of such additional funds which Mortgagee determines are
needed to pay all costs of the repair or restoration, (including, without
limitation, taxes, financing charges, insurance and rent during the repair
period); (ii) the establishment of an arrangement for lien releases and
disbursement of funds acceptable to Mortgagee; (iii) the delivery to Mortgagee
of plans and specifications for the work, a contract for the work signed by a
contractor acceptable to Mortgagee, a cost breakdown for the work and a payment
and performance bond for the work, all of which shall be acceptable to
Mortgagee; and (iv) the delivery to Mortgagee of evidence acceptable to
Mortgagee (aa) that after completion of the work the income from the Subject
Property will be sufficient to pay all expenses and debt service for the Subject
Property; (bb) of the continuation of Leases acceptable to and required by
Mortgagee; (cc) that upon completion of the work, the size, capacity and total
value of the Subject Property will be at least as great as it was before the
damage or condemnation occurred; (dd) that there has been no material adverse
change in the financial condition or credit of Mortgagor since the date of this
Mortgage; (ee) no Default shall have occurred, and (ff) of the satisfaction of
any additional conditions that Mortgagee may reasonably establish to protect its
security. Mortgagor hereby acknowledges that the conditions described above are
reasonable, and, if such conditions have not been satisfied within sixty
(60) days of receipt by Mortgagee of such insurance or condemnation proceeds,
then Mortgagee may apply such insurance or condemnation proceeds to pay the
Secured Obligations in such order and amounts as Mortgagee in its sole
discretion may choose.

 

  (c) Notwithstanding the foregoing provisions of this Section 5.6, if the
insurance or condemnation proceeds equal $1,000,000 or less, Mortgagee shall
release such proceeds to Mortgagor for repair or restoration of the Subject
Property without any additional requirements or conditions.

 

  5.7 MAINTENANCE AND PRESERVATION OF THE SUBJECT PROPERTY. Subject to the
provisions of the Loan Agreement, Mortgagor covenants: (a) to insure the Subject
Property and Collateral against such risks as Mortgagee may require pursuant to
the Loan Agreement and, at Mortgagee’s request (but not more than fifteen
(15) days prior to the termination date of any existing coverage), to provide
evidence of such insurance to Mortgagee, and to comply with the requirements of
any insurance companies providing such insurance; (b) to keep the Subject
Property and Collateral in good condition and repair; (c) not to remove or
demolish the Subject Property or Collateral or any part thereof, not to alter,
restore or add to the Subject Property or Collateral and not to initiate or
acquiesce in any change in any zoning or other land classification which affects
the Subject Property without Mortgagee’s prior written consent or as provided in
the Loan Agreement; (d) to complete or restore promptly and in good and
workmanlike manner the Subject Property and Collateral, or any part thereof
which may be damaged or destroyed, without regard to whether Mortgagee elects to
require that insurance proceeds be used to reduce the Secured Obligations as
provided in Section 5.6; (e) to comply with all laws, ordinances, regulations
and standards, and all covenants, conditions, restrictions and equitable
servitudes, whether public or private, of every kind and character which affect
the Subject Property or Collateral and pertain to acts committed or conditions
existing thereon, including, without limitation, any work, alteration,
improvement or demolition mandated by such laws, covenants or requirements;
(f) not to commit or permit waste of the Subject Property or Collateral; and
(g) to do all other acts which from the character or use of the Subject Property
or Collateral may be reasonably necessary to maintain and preserve its value.

 

Page 10 of 20



--------------------------------------------------------------------------------

  5.8 DEFENSE AND NOTICE OF LOSSES, CLAIMS AND ACTIONS. At Mortgagor’s sole
expense, Mortgagor shall protect, preserve and defend the Subject Property and
Collateral and title to and right of possession of the Subject Property and
Collateral, the security hereof and the rights and powers of Mortgagee hereunder
against all adverse claims. Mortgagor shall give Mortgagee prompt notice in
writing of the assertion of any claim, of the filing of any action or
proceeding, of the occurrence of any damage to the Subject Property or
Collateral and of any condemnation offer or action.

 

  5.9 POWERS OF MORTGAGEE. Mortgagee may, without affecting the personal
liability of any person for payment of any indebtedness or performance of any
obligations secured hereby and without liability therefor and without notice:
(a) release all or any part of the Subject Property; (b) consent to the making
of any map or plat thereof; and (c) join in any grant of easement thereon, any
declaration of covenants and restrictions, or any extension agreement or any
agreement subordinating the lien or charge of this Mortgage.

 

  5.10 DUE ON SALE OR ENCUMBRANCE. The terms “Loan”, “Loan Documents” and “Loan
Agreement” have the meaning given them in the Loan Agreement described in
Section 2.1. Mortgagor represents, agrees and acknowledges that:

 

  (a) Improvement and operation of real property is a highly complex activity
which requires substantial knowledge of law and business conditions and
practices, and an ability to control, coordinate and schedule the many factors
affecting such improvement and operation. Experience, financial stability,
managerial ability and a good reputation in the business community enhance an
owner’s and operator’s ability to obtain market rents and to induce cooperation
in scheduling and are taken into account by Mortgagee in approving loan
applications.

 

  (b) Mortgagor has represented to Mortgagee, not only in the representations
and warranties contained in the Loan Documents, but also in its initial loan
application and in all of the negotiations connected with Mortgagee making the
Loan, certain facts concerning Mortgagor’s financial stability, managerial and
operational ability, reputation, skill, and creditworthiness. Mortgagee has
relied upon these representations and warranties as a substantial and material
consideration in its decision to make the Loan.

 

  (c) The conditions and terms provided in the Loan Agreement were induced by
these representations and warranties and would not have been made available by
Mortgagee in the absence of these representations and warranties.

 

  (d) Mortgagee would not have made this Loan if Mortgagee did not have the
right to sell, transfer, assign, or grant participations in the Loan and in the
Loan Documents, and that such participations are dependent upon the potential
participants’ reliance on such representations and warranties.

 

  (e) Mortgagor’s financial stability and managerial and operational ability and
that of those persons or entities having a direct or beneficial interest in
Mortgagor are a substantial and material consideration to any third parties who
have entered or will enter into agreements with Mortgagor.

 

  (f) Mortgagee has relied upon the skills and services offered by such third
parties and the provision of such skills and services is jeopardized if
Mortgagor breaches its covenants contained below regarding Transfers.

 

  (g) A transfer of possession of or title to the Subject Property, or a change
in the person or entity operating, developing, constructing or managing the
Subject Property, would substantially increase the risk of Default under the
Loan Documents and significantly and materially impair and reduce Mortgagee’s
security for the Note.

 

  (h)

As used herein, the term “Transfer” shall mean each of the following actions or
events: the sale, transfer, assignment, lease as a whole, encumbrance,
hypothecation, mortgage or pledge in any manner whatsoever, whether voluntarily,
involuntarily or by operation of law of: (i) the Subject Property or Collateral
or any interest therein; (ii) title to any other security more specifically
described

 

Page 11 of 20



--------------------------------------------------------------------------------

 

in any Loan Document; (iii) Mortgagor’s right, title and/or interest in the Loan
Documents and any subsequent documents executed by Mortgagor in connection
therewith; (iv) legal or beneficial ownership of any partnership interest in
Mortgagor if Mortgagor is a partnership; (v) legal or beneficial ownership of
any membership interest in Mortgagor if Mortgagor is a limited liability
company; (vi) legal or beneficial ownership of any partnership interest in any
general partner, venturer or member of Mortgagor; or (vii) legal or beneficial
ownership of any of the stock in Mortgagor if Mortgagor is a corporation or in
any general partner, venturer or member in Mortgagor that is a corporation.

 

  (i) Mortgagor shall not make or commit to make any Transfer without
Mortgagee’s prior written consent, which it may grant or withhold at its sole
discretion (except with respect to those Transfers reasonably approved by
Mortgagee or otherwise expressly permitted under Sections 8.1(a), 8.1(b) and
8.4(a) and (b) of the Loan Agreement). It is expressly agreed that Mortgagee may
predicate Mortgagee’s decision to grant consent to a Transfer on such terms and
conditions as Mortgagee may require, in Mortgagee’s sole discretion, including
without limitation (i) consideration of the creditworthiness of the party to
whom such Transfer will be made and its development and management ability with
respect to the Subject Property, (ii) consideration of whether the security for
repayment, performance and discharge of the Secured Obligations, or Mortgagee’s
ability to enforce its rights, remedies, and recourses with respect to such
security, will be impaired in any way by the proposed Transfer, (iii) an
increase in the rate of interest payable under the Note or any other change in
the terms and provisions of the Note and other Loan Documents,
(iv) reimbursement of Mortgagee for all costs and expenses incurred by Mortgagee
in investigating the creditworthiness and management ability of the party to
whom such Transfer will be made and in determining whether Mortgagee’s security
will be impaired by the proposed Transfer, (v) payment to Mortgagee of a
transfer fee to cover the cost of documenting the Transfer in its records,
(vi) payment of Mortgagee’s reasonable attorneys’ fees in connection with such
Transfer, (vii) endorsements (to the extent available under applicable law) to
any existing mortgagee title insurance policies or construction binders insuring
Mortgagee’s liens and security interests covering the Subject Property, and
(viii) require additional security for the payment, performance and discharge of
the Secured Obligations. If Mortgagee’s consent should be given, any Transfer
shall be subject to the Loan Documents and any transferee of Mortgagor’s
interest shall: (i) assume all of Mortgagor’s obligations thereunder; and
(ii) agree to be bound by all provisions and perform all obligations contained
therein; provided, however, that such assumption shall not release Mortgagor or
any maker or any guarantor of the Note from any liability thereunder or under
any other Loan Documents without the prior written consent of Mortgagee. In the
event of any Transfer without the prior written consent of Mortgagee, whether or
not Mortgagee elects to enforce its right to accelerate the Loan pursuant to
Sections 6.1 and 6.2, all sums owing under the Note, as well as all other
charges, expenses and costs owing under the Loan Documents, shall at the option
of Mortgagee, automatically bear interest at five percent (5%) above the rate
provided in the Note, from the date (or any date thereafter) of such unconsented
to Transfer. Mortgagor acknowledges that the automatic shift(s) to this
alternate rate is reasonable since the representations that Mortgagee relied
upon in making the Loan may no longer be relied upon. A consent by Mortgagee to
one or more Transfers shall not be construed as a consent to further Transfers
or as a waiver of Mortgagee’s consent with respect to future Transfers.

 

  5.11 RELEASES, EXTENSIONS, MODIFICATIONS AND ADDITIONAL SECURITY. Without
notice to or the consent, approval or agreement of any persons or entities
having any interest at any time in the Subject Property and Collateral or in any
manner obligated under the Secured Obligations (“Interested Parties”), Mortgagee
may, from time to time, release any person or entity from liability for the
payment or performance of any Secured Obligation, take any action or make any
agreement extending the maturity or otherwise altering the terms or increasing
the amount of any Secured Obligation, or accept additional security or release
all or a portion of the Subject Property and Collateral and other security for
the Secured Obligations. None of the foregoing actions shall release or reduce
the personal liability of any of said Interested Parties, or release or impair
the priority of the lien of and security interests created by this Mortgage upon
the Subject Property and Collateral.

 

Page 12 of 20



--------------------------------------------------------------------------------

  5.12 RELEASES. If the Secured Obligations are paid, performed and discharged
in full in accordance with the terms of this Mortgage, the Note, and the other
Loan Documents, then this Mortgage shall be released by Mortgagee at Mortgagor’s
request and expense, and Mortgagee shall have no further obligation to make
advances pursuant to the provisions hereof or in the other Loan Documents.
Notwithstanding anything contained herein to the contrary, Mortgagee hereby
agrees, subject to the provisions of Section 2.7 of the Loan Agreement, to
reconvey the Subject Property, notwithstanding the fact that all of the Secured
Obligations which relate specifically to the Other Security Instruments have not
been satisfied.

 

  5.13 SUBROGATION. Mortgagee shall be subrogated to the lien of all
encumbrances, whether released of record or not, paid in whole or in part by
Mortgagee pursuant to the Loan Documents or by the proceeds of any loan secured
by this Mortgage.

 

  5.14 RIGHT OF INSPECTION. Mortgagee, its agents and employees, may enter the
Subject Property at any reasonable time for the purpose of inspecting the
Subject Property and Collateral and ascertaining Mortgagor’s compliance with the
terms hereof.

 

  5.15 CONTRACTS. Mortgagor will deliver to Mortgagee a copy of each Contract
promptly after the execution of same by all parties thereto and subject to any
approval of Mortgagee required by any of the Loan Documents. Within twenty
(20) days after a request by Mortgagee, Mortgagor shall prepare and deliver to
Mortgagee a complete listing of all Contracts, showing date, term, parties,
subject matter, concessions, whether any defaults exist, and other information
specified by Mortgagee, of or with respect to each of such Contracts, together
with a copy thereof (if so requested by Mortgagee). Mortgagor represents and
warrants that none of the Contracts encumber or create a lien on the Subject
Property, but are personal with Mortgagor. As used herein, the term “Contract”
shall mean any management agreement, leasing and brokerage agreement, and
operating or service contract with respect to the Subject Property or
Collateral.

ARTICLE 6. DEFAULT PROVISIONS

 

  6.1 DEFAULT. For all purposes hereof, the term “Default” shall mean (a) the
existence of any Event of Default as defined in the Loan Agreement; (b) at
Mortgagee’s option, the failure of Mortgagor to make any payment of principal or
interest on the Note or to pay any other amount due hereunder or under the Note
when the same is due and payable, whether at maturity, by acceleration or
otherwise; (c) the failure of Mortgagor to perform any non-monetary obligation
hereunder, or the failure to be true of any representation or warranty of
Mortgagor contained herein and the continuance of such failure for ten (10) days
after notice, or within any longer grace period, if any, allowed in the Loan
Agreement for such failure, or (d) if Mortgagor or any other Person shall make a
Transfer without the prior written consent of Mortgagee (which consent may be
withheld in Mortgagee’s sole discretion (except for those Transfers reasonably
approved by Mortgagee or otherwise expressly permitted under Sections 8.1(a),
8.1(b), 8.4(a) and (b) of the Loan Agreement) or conditioned as provided in
Section 5.13).

 

  6.2 RIGHTS AND REMEDIES. At any time after Default, Mortgagee shall each have
all the following rights and remedies:

 

  (a) In addition to the remedies set forth herein, Mortgagee shall have the
right to enforce the provisions of this Mortgage and may, either with or without
entry or taking possession, proceed by suit or suits at law or in equity or by
any other appropriate proceedings or remedy to enforce payment of the Secured
Obligations or the performance of any other term hereof or any other right.
Mortgagor hereby authorizes and fully empowers Mortgagee to foreclose this
Mortgage by judicial proceedings or by advertisement with full authority to sell
the Property at public auction and convey the same to the purchaser in fee
simple, either in one parcel or separate lots and parcels, all in accordance
with and in the manner prescribed by law. Out of the proceeds arising from such
sale and foreclosure, Mortgagee is authorized and empowered to retain the
principal and interest due on the Note and the Secured Obligations, together
with all such sums of money as Mortgagee shall have expended or advanced
pursuant to this Instrument or pursuant to statute, with interest thereon as
herein provided, and all costs and expenses of such foreclosure including lawful
attorney’s fees, with the balance, if any, to be paid to the persons entitled
thereto by law.

 

Page 13 of 20



--------------------------------------------------------------------------------

  (b) Mortgagee shall be entitled as a matter of right without notice and
without giving bond and without regard to the solvency or insolvency of
Mortgagor, or waste of the Property or adequacy of the security of the Property,
to apply for the appointment of a receiver under any statute or law. The
receiver shall have all the rights, powers and remedies as provided by any such
statute or law, including without limitation the rights of receiver pursuant to
Minnesota Statutes §576.01, as amended. Any such receiver shall, from the date
of appointment through any period of redemption existing at law, collect the
rents and all other income of any kind, manage the Property so as to prevent
waste, execute leases within or beyond the term of receivership, perform the
terms of this Instrument and apply the rents, issues and profits to (i) the
payment of the expenses enumerated in Minnesota Statutes §576.01, Subd. 2 in the
priority mentioned therein, (ii) all expenses for maintenance of the Property,
(iii) the costs and expenses of the receivership, including reasonable attorneys
fees, (iv) the repayment of the Secured Obligations in such order and manner as
Mortgagee may elect and (v) as further provided in any assignment of rents
executed by Mortgagor to Mortgagee (whether contained in this Instrument or in a
separate instrument). Mortgagor does hereby irrevocably consent to such
appointment.

 

  (c) With or without notice, to declare all Secured Obligations immediately due
and payable;

 

  (d) With or without notice, and without releasing Mortgagor from any Secured
Obligation, and without becoming a mortgagee in possession, to cure any breach
or Default of Mortgagor and, in connection therewith, to enter upon the Subject
Property and do such acts and things as Mortgagee deem necessary or desirable to
protect the security hereof, including, without limitation: (i) to appear in and
defend any action or proceeding purporting to affect the security of this
Mortgage or the rights or powers of Mortgagee under this Mortgage; (ii) to pay,
purchase, contest or compromise any encumbrance, charge, lien or claim of lien
which, in the sole judgment of Mortgagee, is or may be senior in priority to
this Mortgage, the judgment of Mortgagee being conclusive as between the parties
hereto; (iii) to obtain insurance; (iv) to pay any premiums or charges with
respect to insurance required to be carried under this Mortgage; or (v) to
employ counsel, accountants, contractors and other appropriate persons.

 

  (e) To commence and maintain an action or actions in any court of competent
jurisdiction to foreclose this instrument as a mortgage or to obtain specific
enforcement of the covenants of Mortgagor hereunder, and Mortgagor agrees that
such covenants shall be specifically enforceable by injunction or any other
appropriate equitable remedy and that for the purposes of any suit brought under
this subparagraph, Mortgagor waives the defense of laches and any applicable
statute of limitations;

 

  (f) To enter upon, possess, manage and operate the Subject Property or any
part thereof, to take and possess all documents, books, records, papers and
accounts of Mortgagor or the then owner of the Subject Property, to make,
terminate, enforce or modify Leases of the Subject Property upon such terms and
conditions as Mortgagee deems proper, to make repairs, alterations and
improvements to the Subject Property as necessary, in Mortgagee’s or Mortgagee’s
sole judgment, to protect or enhance the security hereof;

 

  (g)

To execute a written notice of such Default and of its election to cause the
Subject Property to be sold to satisfy the Secured Obligations. As a condition
precedent to any such sale, Mortgagee shall give and record such notice as the
law then requires. When the minimum period of time required by law after such
notice has elapsed, Mortgagee, without notice to or demand upon Mortgagor except
as required by law, shall sell the Subject Property at the time and place of
sale fixed by it in the notice of sale, at one or several sales, either as a
whole or in separate parcels and in such manner and order, all as Mortgagee in
its sole discretion may determine, at public auction to the highest bidder for
cash, in lawful money of the United States, payable at time of sale. Neither
Mortgagor nor any other person or entity other than Mortgagee shall have the
right to direct the order in which the Subject Property is sold. Subject to
requirements and limits imposed by law, Mortgagee may from time to time postpone

 

Page 14 of 20



--------------------------------------------------------------------------------

 

sale of all or any portion of the Subject Property by public announcement at
such time and place of sale. Mortgagee shall deliver to the purchaser at such
sale a deed conveying the Subject Property or portion thereof so sold, but
without any covenant or warranty, express or implied. The recitals in the deed
of any matters or facts shall be conclusive proof of the truthfulness thereof.
Any person, including Mortgagee, Mortgagor or Mortgagee may purchase at the
sale;

 

  (h) To resort to and realize upon the security hereunder and any other
security now or later held by Mortgagee concurrently or successively and in one
or several consolidated or independent judicial actions or lawfully taken
non-judicial proceedings, or both, and to apply the proceeds received upon the
Secured Obligations all in such order and manner as Mortgagee, or either of
them, determine in their sole discretion.

 

  (i) Upon sale of the Subject Property at any judicial or non-judicial
foreclosure, Mortgagee may credit bid (as determined by Mortgagee in its sole
and absolute discretion) all or any portion of the Secured Obligations. In
determining such credit bid, Mortgagee may, but is not obligated to, take into
account all or any of the following: (i) appraisals of the Subject Property as
such appraisals may be discounted or adjusted by Mortgagee in its sole and
absolute underwriting discretion; (ii) expenses and costs incurred by Mortgagee
with respect to the Subject Property prior to foreclosure; (iii) expenses and
costs which Mortgagee anticipates will be incurred with respect to the Subject
Property after foreclosure, but prior to resale, including, without limitation,
costs of structural reports and other due diligence, costs to carry the Subject
Property prior to resale, costs of resale (e.g. commissions, attorneys’ fees,
and taxes), costs of any hazardous materials clean-up and monitoring, costs of
deferred maintenance, repair, refurbishment and retrofit, costs of defending or
settling litigation affecting the Subject Property, and lost opportunity costs
(if any), including the time value of money during any anticipated holding
period by Mortgagee; (iv) declining trends in real property values generally and
with respect to properties similar to the Subject Property; (v) anticipated
discounts upon resale of the Subject Property as a distressed or foreclosed
property; (vi) the fact of additional collateral (if any), for the Secured
Obligations; and (vii) such other factors or matters that Mortgagee (in its sole
and absolute discretion) deems appropriate. In regard to the above, Mortgagor
acknowledges and agrees that: (w) Mortgagee is not required to use any or all of
the foregoing factors to determine the amount of its credit bid; (x) this
Section does not impose upon Mortgagee any additional obligations that are not
imposed by law at the time the credit bid is made; (y) the amount of Mortgagee’s
credit bid need not have any relation to any loan-to-value ratios specified in
the Loan Documents or previously discussed between Mortgagor and Mortgagee; and
(z) Mortgagee’s credit bid may be (at Mortgagee’s sole and absolute discretion)
higher or lower than any appraised value of the Subject Property.

 

  6.3 APPLICATION OF FORECLOSURE SALE PROCEEDS. After deducting all costs, fees
and expenses of Mortgagee, and of this mortgage, including, without limitation,
cost of evidence of title and attorneys’ fees in connection with sale and costs
and expenses of sale and of any judicial proceeding wherein such sale may be
made, Mortgagee shall apply all proceeds of any foreclosure sale: (a) to payment
of all sums expended by Mortgagee under the terms hereof and not then repaid,
with accrued interest at the rate of interest specified in the Note to be
applicable on or after maturity or acceleration of the Note; (b) to payment of
all other Secured Obligations; and (c) the remainder, if any, to the person or
persons legally entitled thereto.

 

  6.4 APPLICATION OF OTHER SUMS. All sums received by Mortgagee under
Section 6.2 or Section 3.2, less all costs and expenses incurred by Mortgagee or
any receiver under Section 6.2 or Section 3.2, including, without limitation,
attorneys’ fees, shall be applied in payment of the Secured Obligations in such
order as Mortgagee shall determine in its sole discretion; provided, however,
Mortgagee shall have no liability for funds not actually received by Mortgagee.

 

  6.5

NO CURE OR WAIVER. Neither Mortgagee’s nor Mortgagee’s nor any receiver’s entry
upon and taking possession of all or any part of the Subject Property and
Collateral, nor any collection of rents, issues, profits, insurance proceeds,
condemnation proceeds or damages, other security or proceeds of other security,
or other sums, nor the application of any collected sum to any Secured
Obligation, nor the exercise or failure to exercise of any other right or remedy
by Mortgagee or any receiver shall cure or waive any

 

Page 15 of 20



--------------------------------------------------------------------------------

 

breach, Default or notice of default under this Mortgage, or nullify the effect
of any notice of default or sale (unless all Secured Obligations then due have
been paid and performed and Mortgagor has cured all other defaults), or impair
the status of the security, or prejudice Mortgagee in the exercise of any right
or remedy, or be construed as an affirmation by Mortgagee of any tenancy, lease
or option or a subordination of the lien of or security interests created by
this Mortgage.

 

  6.6 PAYMENT OF COSTS, EXPENSES AND ATTORNEYS’ FEES. Mortgagor agrees to pay to
Mortgagee immediately and without demand all costs and expenses incurred by
Mortgagee pursuant to Section 6.2 (including, without limitation, court costs
and attorneys’ fees, whether incurred in litigation or not) with interest from
the date of expenditure until said sums have been paid at the rate of interest
then applicable to the principal balance of the Note as specified therein. In
addition, Mortgagor shall pay to Mortgagee all Mortgagee’s fees hereunder and
shall reimburse Mortgagee for all expenses incurred in the administration of
this mortgage, including, without limitation, any attorneys’ fees.

 

  6.7 POWER TO FILE NOTICES AND CURE DEFAULTS. Mortgagor hereby irrevocably
appoints Mortgagee and its successors and assigns, as its attorney-in-fact,
which agency is coupled with an interest, (a) to execute and/or record any
notices of completion, cessation of labor, or any other notices that Mortgagee
deems appropriate to protect Mortgagee’s interest, (b) upon the issuance of a
deed pursuant to the foreclosure of the lien of this Mortgage or the delivery of
a deed in lieu of foreclosure, to execute all instruments of assignment or
further assurance with respect to the Subject Property and Collateral, Leases
and Payments in favor of the grantee of any such deed, as may be necessary or
desirable for such purpose, (c) to prepare, execute and file or record financing
statements, continuation statements, applications for registration and like
papers necessary to create, perfect or preserve Mortgagee’s security interests
and rights in or to any of the Subject Property and Collateral, and (d) upon the
occurrence of an event, act or omission which, with notice or passage of time or
both, would constitute a Default, Mortgagee may perform any obligation of
Mortgagor hereunder; provided, however, that: (i) Mortgagee as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Mortgagee; and (ii) Mortgagee shall not be liable to Mortgagor or
any other person or entity for any failure to act (whether such failure
constitutes negligence) by Mortgagee under this Section.

ARTICLE 7. MISCELLANEOUS PROVISIONS

 

  7.1 ADDITIONAL PROVISIONS. The Loan Documents contain or incorporate by
reference the entire agreement of the parties with respect to matters
contemplated herein and supersede all prior negotiations. The Loan Documents
grant further rights to Mortgagee and contain further agreements and affirmative
and negative covenants by Mortgagor which apply to this Mortgage and to the
Subject Property and Collateral and such further rights and agreements are
incorporated herein by this reference.

 

  7.2 MERGER. No merger shall occur as a result of Mortgagee’s acquiring any
other estate in, or any other lien on, the Subject Property unless Mortgagee
consents to a merger in writing.

 

  7.3 OBLIGATIONS OF MORTGAGOR, JOINT AND SEVERAL. If more than one person has
executed this Mortgage as “Mortgagor”, the obligations of all such persons
hereunder shall be joint and several.

 

  7.4 RECOURSE TO SEPARATE PROPERTY. Any married person who executes this
Mortgage as a Mortgagor agrees that any money judgment which Mortgagee obtains
pursuant to the terms of this Mortgage or any other obligation of that married
person secured by this Mortgage may be collected by execution upon that person’s
separate property, and any community property of which that person is a manager.

 

  7.5 WAIVER OF MARSHALLING RIGHTS. Mortgagor, for itself and for all parties
claiming through or under Mortgagor, and for all parties who may acquire a lien
on or interest in the Subject Property and Collateral, hereby waives all rights
to have the Subject Property and Collateral and/or any other property, which is
now or later may be security for any Secured Obligation (“Other Property”)
marshalled upon any foreclosure of the lien of this Mortgage or on a foreclosure
of any other lien or security interest against any security for any of the
Secured Obligations. Mortgagee shall have the right to sell, and any court in
which foreclosure proceedings may be brought shall have the right to order a
sale of, the Subject Property and any or all of the Collateral or Other Property
as a whole or in separate parcels, in any order that Mortgagee may designate.

 

Page 16 of 20



--------------------------------------------------------------------------------

  7.6 RULES OF CONSTRUCTION. When the identity of the parties or other
circumstances make it appropriate the masculine gender includes the feminine
and/or neuter, and the singular number includes the plural. The term “Subject
Property” and “Collateral” means all and any part of the Subject Property and
Collateral, respectively, and any interest in the Subject Property and
Collateral, respectively.

 

  7.7 SUCCESSORS IN INTEREST. The terms, covenants, and conditions herein
contained shall be binding upon and inure to the benefit of the heirs,
successors and assigns of the parties hereto; provided, however, that this
Section 7.7 does not waive or modify the provisions of Section 6.1(e).

 

  7.8 EXECUTION IN COUNTERPARTS. To facilitate execution, this document may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature or acknowledgment of, or on behalf of, each
party, or that the signature of all persons required to bind any party, or the
acknowledgment of such party, appear on each counterpart. All counterparts shall
collectively constitute a single document. It shall not be necessary in making
proof of this document to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, and the respective
acknowledgments of, each of the parties hereto. Any signature or acknowledgment
page to any counterpart may be detached from such counterpart without impairing
the legal effect of the signatures or acknowledgments thereon and thereafter
attached to another counterpart identical thereto except having attached to it
additional signature or acknowledgment pages.

 

  7.9 MINNESOTA LAW. This Mortgage shall be construed in accordance with the
laws of the State of Minnesota, except to the extent that federal laws preempt
the laws of the State of Minnesota.

 

  7.10 INCORPORATION. Exhibits A and B, as attached, are incorporated into this
Mortgage by this reference.

 

  7.11 NOTICES. All notices, demands or other communications required or
permitted to be given pursuant to the provisions of this Mortgage shall be in
writing and shall be considered as properly given if delivered personally or
sent by certified United States mail, return receipt requested, or by Overnight
Express Mail or by overnight commercial courier service, charges prepaid.
Notices so sent shall be effective upon receipt at the address set forth below;
provided, however, that non-receipt of any communication as the result of any
change of address of which the sending party was not notified or as the result
of a refusal to accept delivery shall be deemed receipt of such communication.
For purposes of notice, the address of the parties shall be:

 

Page 17 of 20



--------------------------------------------------------------------------------

Mortgagor:   

KBS INDUSTRIAL PORTFOLIO, LLC,

a Delaware limited liability company

c/o KBS Capital Advisors, LLC

620 Newport Center Drive, Suite 1300

Newport Beach, CA 92660

Telephone: (949) 417-6500

Telecopier: (949) 417-6518

Mortgagee:   

WELLS FARGO BANK, NATIONAL ASSOCIATION

Real Estate Group (AU #2955)

Orange County

2030 Main Street, Suite 800

Irvine, CA 92614

 

Attn: John Ferguson, Relationship Manager

Tel: (949) 251-4310

Fax: (949) 851-9728

Loan #: 105154

With a copy to:   

Wells Fargo Bank, National Association

Los Angeles Loan Center

2120 East Park Place, Suite 100

El Segundo, CA 90245

Attention: Shirley Floresca

Any party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty
(30) days notice to the other party in the manner set forth hereinabove.
Mortgagor shall forward to Mortgagee, without delay, any notices, letters or
other communications delivered to the Subject Property or to Mortgagor naming
Mortgagee, “Mortgagee” or the “Construction Mortgagee” or any similar
designation as addressee, or which could reasonably be deemed to affect the
construction of the Improvements or the ability of Mortgagor to perform its
obligations to Mortgagee under the Note or the Loan Agreement.

 

  7.12 LIMITATIONS ON RECOURSE. The limitations on personal liability of
shareholders, partners and members of Mortgagor contained in Section 11.21 of
the Loan Agreement shall apply to this Mortgage.

 

  7.13 RIGHTS UNDER UCC. In addition to the rights available to a mortgagee of
real property generally, Mortgagee shall also have all the right, remedy and
recourse available to a secured party under the UCC, including the right to
proceed as to the personal property under the provisions of the UCC governing
default or to proceed as to the personal property in accordance with the
procedures and remedies available pursuant to a foreclosure of real estate.

 

  7.14 RIGHT TO DISCONTINUE PROCEEDING. In the event Mortgagee shall have
proceeded to invoke any right, remedy or recourse permitted under this
Instrument and shall thereafter elect to discontinue or abandon the same for any
reason, Mortgagee shall have the unqualified right to do so and in such event
Mortgagor and Mortgagee shall be restored to their former positions with respect
to the Obligations. This Instrument, the Property and all right, remedy and
recourse of Mortgagee shall continue as if the same had not been invoked.

 

  7.15 ACKNOWLEDGEMENT OF WAIVER OF HEARING BEFORE SALE. Mortgagor understands
and agrees that:

 

  (a) Upon the occurrence of a Default under the terms of this Mortgage,
Mortgagee has the right, inter alia, to foreclose this Mortgage by advertisement
pursuant to Minnesota Statutes Chapter 580, as hereafter amended, or pursuant to
any similar or replacement statute hereafter enacted;

 

Page 18 of 20



--------------------------------------------------------------------------------

  (b) If Mortgagee elects to foreclose by advertisement, it may cause the
Subject Property, or any part thereof, to be sold at public auction; and

 

  (c) Notice of such sale must be published for six (6) successive weeks at
least once a week in a newspaper of general circulation and that no personal
notice is required to be served upon Mortgagor.

Mortgagor further understands that upon the occurrence of a Default Mortgagee
may also elect its rights under the UCC, take possession of the personal
property and dispose of the same by sale or otherwise in one or more parcels,
provided that at least ten (10) days’ prior notice of such disposition must be
given; all as provided for by the UCC. Mortgagor further understands that under
the Constitution of the United States and the Constitution of the State of
Minnesota it may have the right to notice and hearing before the property may be
sold and that the procedure for foreclosure by advertisement described above
does not insure that notice will be given to Mortgagor and neither said
procedure for foreclosure by advertisement nor the UCC requires any hearing or
other judicial proceeding. MORTGAGOR HEREBY EXPRESSLY CONSENTS AND AGREES THAT
THE PROPERTY MAY BE FORECLOSED BY ADVERTISEMENT AND THAT THE PERSONAL PROPERTY
MAY BE DISPOSED OF PURSUANT TO THE UCC, ALL AS DESCRIBED ABOVE. MORTGAGOR
ACKNOWLEDGES THAT IT IS REPRESENTED BY LEGAL COUNSEL; THAT BEFORE SIGNING THIS
DOCUMENT THIS PARAGRAPH AND MORTGAGOR’S CONSTITUTIONAL RIGHTS WERE FULLY
EXPLAINED BY SUCH COUNSEL AND THAT MORTGAGOR UNDERSTANDS THE NATURE AND EXTENT
OF THE RIGHTS WAIVED HEREBY AND THE EFFECT OF SUCH WAIVER.

 

  7.16 COMPLIANCE WITH MINNESOTA FORECLOSURE LAW. If any provision in this
Mortgage shall be inconsistent with any provision of the Minnesota Statutes,
Chapter 559, 576, 580, 581, and 582, as applicable (as may be amended from time
to time, the “Act”); provisions of the Act shall take precedence over the
provisions of this Mortgage, but shall not invalidate or render unenforceable
any other provision of this Mortgage that can be construed in a manner
consistent with the Act.

 

  (a) If any provision of this Mortgage shall grant to the Mortgagee (including
the Mortgagee acting as a mortgagee-in-possession) or a receiver appointed
pursuant to the provisions of Section 6.2 of this Mortgage any powers, rights or
remedies prior to, upon or following the occurrence of a Default which are more
limited than the powers, rights or remedies that would otherwise be vested in
the Mortgagee under the Act or in such receiver under applicable law in the
absence of said provision, the Mortgagee and such receiver shall be vested with
the powers, rights and remedies granted in the Act to the full extent permitted
by law.

 

  (b) Without limiting the generality of the foregoing, all expenses incurred by
the Mortgagee which are of the type referred to in Section 580.29 or 576.01 of
the Act, whether incurred before or after any decree or judgment of foreclosure,
and whether or not enumerated in this Mortgage, shall be added to the Secured
Obligations and/or by the judgment of foreclosure.

[Signature Follows on Next Page]

 

Page 19 of 20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the day and year
set forth above.

 

“MORTGAGOR”

 

KBS INDUSTRIAL PORTFOLIO, LLC, a Delaware limited liability company By:   KBS
REIT ACQUISITION XX, LLC,  

a Delaware limited liability company,

its sole member

  By:   KBS REIT PROPERTIES, LLC,    

a Delaware limited liability company,

its sole member

    By:   KBS LIMITED PARTNERSHIP,      

a Delaware limited partnership,

its sole member

      By:   KBS REAL ESTATE INVESTMENT TRUST, INC.,        

a Maryland corporation,

general partner

        By:  

/s/ Charles J. Schreiber, Jr.

          Charles J. Schreiber, Jr.           Chief Executive Officer

 

Page 20 of 20